Exhibit 10.2
EXECUTION COPY
[PEABODY]
SIXTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     THIS SIXTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of May 13, 2008, is entered into among P&L
RECEIVABLES COMPANY, LLC (the “Seller”), PEABODY ENERGY CORPORATION, (the
“Servicer”), the various Sub-Servicers listed on the signature pages hereto (the
“Sub-Servicers”), Market Street Funding LLC (as successor to Market Street
Funding Corporation, the “Issuer”), all LC Participants listed on the signature
pages hereto (the “LC Participants”), and PNC BANK, NATIONAL ASSOCIATION, as
Administrator (the “Administrator”) and as LC Bank (the “LC Bank”).
RECITALS
     1. The parties hereto are parties to the Amended and Restated Receivables
Purchase Agreement, dated as of September 30, 2005 (as amended, amended and
restated, supplemented or otherwise modified through the date hereof, the
“Agreement”); and
     2. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.
     SECTION 2. Amendments to the Agreement.
     2.1 The definition of “Monthly Settlement Date” set forth in Exhibit I to
the Agreement is hereby amended and restated in its entirety as follows:
     “Monthly Settlement Date” means the twenty-third day of each calendar month
(or the next succeeding Business Day if such day is not a Business Day),
beginning May 23, 2008.
     2.2 Clause (g) of Exhibit V to the Agreement is hereby amended and restated
in its entirety as follows:
     (g) (i) the (A) Default Ratio shall exceed 2.25% or (B) the Delinquency
Ratio shall exceed 4.50% or (ii) the average for three consecutive calendar
months of: (A) the Default Ratio shall exceed 1.75%, (B) the Delinquency Ratio
shall exceed 3.50% or (C) the Dilution Ratio shall exceed 2.50%;
     SECTION 3. Representations and Warranties. Each of the Seller, the Servicer
and the Sub-Servicers hereby represents and warrants to the Administrator and
the Purchasers as follows:





--------------------------------------------------------------------------------



 



     (a) Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
     (b) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.
     (c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.
     SECTION 4. Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.
     SECTION 5. Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrator of:
     (a) counterparts of this Amendment executed by each of the other parties
hereto (including facsimile or electronic copies);
     (b) counterparts of that certain amended and restated fee letter by and
among the Seller, the Servicer, the Issuer and the Administrator; and
     (c) such other documents and instruments as the Administrator may
reasonably request.
     SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.
     SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Illinois.
     SECTION 8. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signatures begin on next page]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                      P&L RECEIVABLES COMPANY, LLC, as Seller

   
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP           PEABODY ENERGY
CORPORATION, as Servicer

 
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP      

         
 
      Sixth Amendment to A&R RPA (Peabody)

S-1



--------------------------------------------------------------------------------



 



                      ARCLAR COMPANY, LLC,
as Sub-Servicer    
 
               
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP    
 
                    BLACK BEAUTY COAL COMPANY, LLC
as Sub-Servicer    
 
               
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP    
 
                    CABALLO COAL COMPANY,
as Sub-Servicer    
 
               
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP    

         
 
      Sixth Amendment to A&R RPA (Peabody)

S-2



--------------------------------------------------------------------------------



 



                 
 
                    COALSALES, LLC,
as Sub-Servicer    
 
               
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP    
 
                    COALSALES II, LLC,
as Sub-Servicer    
 
               
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP    
 
                    COALTRADE, LLC,
as Sub-Servicer    
 
               
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP    
 
                    COALTRADE INTERNATIONAL, LLC,
as Sub-Servicer    
 
               
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP    

         
 
      Sixth Amendment to A&R RPA (Peabody)

S-3



--------------------------------------------------------------------------------



 



                 
 
                    PEABODY HOLDING COMPANY, LLC,
as Sub-Servicer    
 
               
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP    
 
                    PEABODY WESTERN COAL COMPANY,
as Sub-Servicer    
 
               
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP    
 
                    POWDER RIVER COAL, LLC
as Sub-Servicer    
 
               
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP    
 
                    TWENTYMILE COAL COMPANY,
as Sub-Servicer    
 
               
 
  By:   /s/ Walter L. Hawkins, Jr.                       Name:  Walter L.
Hawkins, Jr.         Title:    Treasurer & VP    

         
 
      Sixth Amendment to A&R RPA (Peabody)

S-4



--------------------------------------------------------------------------------



 



                 
 
                    MARKET STREET FUNDING LLC, as Issuer    
 
               
 
  By:  /s/ Doris J. Hearn                         Name:  Doris J. Hearn        
Title:    Vice President    
 
                    PNC BANK, NATIONAL ASSOCIATION,
as Administrator    
 
               
 
  By:  /s/ William P. Falcon                         Name:  William P. Falcon  
      Title:    Vice President    
 
                    PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant    
 
               
 
  By:  /s/ Richard C. Munsick                         Name:  Richard C. Munsick
        Title:    Senior Vice President    

         
 
      Sixth Amendment to A&R RPA (Peabody)

S-5